The defendant excepted to the ruling of his Honor that the amount of the purchases made by the defendant from the plaintiff after the husband's death ($42.27) should be deducted from the amount found by the jury to be the value of the crop seized by the plaintiff, and she also excepted to that part of the judgment by which she was taxed one-half of the costs of the action.
For the reasons we have given in considering the plaintiff's appeal, the defendant's exceptions should have been sustained, and the judgment must be modified and reformed in the court below so far as to give to the defendant $132.28, the value of the crop seized by the plaintiff, and also her costs of action. There was error in the particulars we have pointed out, but a new trial is not necessary, as the judgment can be modified and reformed as above mentioned to fit the finding of the issues by the jury.
Modified and affirmed.
Cited: Flowe v. Hartwick, 167 N.C. 453.
(279)